In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Marks, J.), dated October 9, 2007, which, inter alia, denied his application for leave to file a motion, in effect, to resettle an order of the same court (Bannon, S.M.) dated December 1, 2005.
Ordered that the order is affirmed, with costs.
The Family Court enjoined the father from filing any further motions, without court approval, based on his abuse of the judicial process (see Matter of Simpson v Ptaszynska, 41 AD3d 607 [2007]; Matter of Pignataro v Davis, 8 AD3d 487 [2004]). Here, the Family Court properly denied the father’s later ap*582plication for leave to file a motion, in effect, to resettle an order of the same court dated December 1, 2005. Mastro, J.P., Spolzino, Ritter and Leventhal, JJ., concur.